DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-final Office Action is in response to the Amendment filed October 12, 2021 which was filed in response to the Office Action of July 12, 2021.

Response to Arguments
Applicant’s arguments made in the REMARKS section of the Amendment filed October 12, 2021 with respect to the 35 U.S.C. §103 rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection for the claims are made as explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 9 will be interpreted for examination purposes as if the relative term “low” were not recited in the claim.
Regarding Claim 17, the term “stable” is unclear in that it is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “stable” will be interpreted broadly for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,110,880 to Peppler et al., hereinafter PEPPLER.
Regarding Claim 12, PEPPLER discloses a method of monitoring crimping, the method comprising:
disposing a first member (connector 40 in Fig. 5c; col. 3, lines 50-54) in contact with a second member (cable 22 in Fig. 5c; col. 3, lines 50-54);

crimping the first member (connector 40 in Fig. 5D; col. 3, lines 54-55) with the second member (cable 22 in Fig. 5D) to form a crimped member (Fig. 5I; col. 4, lines 1-2);
sensing a first change in the electrical characteristic (Fig. 5E; col. 3, lines 56-58 disclose test probe 14 is engaged with the first connector 40, resulting in an initial reading by test probe 14 relating to the electrical characteristic of the crimped connector and cable combination which would be different from the electrical characteristic sensed in the initial value of cable 22 by itself);
reducing a crimping force (Fig. 5E; col. 3, lines 56-61 disclose test probe 14 is connected before, during and after the crimping of second connector 40 to the second end of cable 22); and
sensing a second change in the electrical characteristic after reducing the crimping force (once second connector 40 is connected to the second end of cable 22 the electrical characteristic of the combination of cable 22 and both connectors 40 would result in a change in the electrical characteristic.);
wherein the first change is a decrease and the second change is an increase (the testing input from pin contacts 30 of cutter 28 and test contacts 44 of test probe 14 are adjustable such that the value of the electrical characteristic sensed at the first change is lower than that of the initial value and the value of the electrical characteristic sensed at the second change is higher than when test probe 14 is initially connected to connector 40).
Regarding Claim 13, PEPPLER anticipates the method of Claim 12 as explained above.  PEPPLER further discloses determining a quality of the crimped member via comparing the second change to a predetermined value or range.  Col. 3, lines 59-61 discloses continuity of the crimp is tested and 
Regarding Claim 15, PEPPLER anticipates the method of Claim 12 as explained above.  PEPPLER further discloses wherein the first member includes an electrical terminal (connector 40 with contacts 56in Figs. 3 and 4) and the second member includes a conductor (the conductor inside cable 22 in Figs. 1-5).
Regarding Claim 16, PEPPLER anticipates the method of Claim 12 as explained above.  PEPPLER further disclose wherein the second change corresponds to an elasticity of the first member and/or the second member.  Electrical characteristic values sensed by test probe 14 which test for continuity of a crimped connector 40 on cable 22 would correspond to whether either of the connector 40 or cable 22 elastically changed creating a short sensed by test probe 14.
Regarding Claim 17, PEPPLER anticipates the method of Claim 12 as explained above.  PEPPLER further discloses monitoring the electrical characteristic during the crimping and continuing crimping until the electrical characteristic maintains a stable value.  Col. 3, lines 56-61 and Fig. 5E disclose monitoring continuity during crimping of connector 40 onto cable 22 and obtaining a reading on the test indication station 16.  Stability of the continuity value would be achieved when the indication station 16 receives a reading which would be sufficient to result in outputting a reading.
Regarding Claim 19, PEPPLER anticipates the method of Claim 12 as explained above.  PEPPLER further discloses obtaining an initial value of a crimping device electrical characteristic of a crimping device.  Col. 4, lines 61-62 disclose press 58 is electrically grounded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over PEPPLER in view of U.S. Patent No. 4,218,745 to Perkins, hereinafter PERKINS.
Regarding Claim 1, PEPPLER discloses a crimping monitoring system (14 and 16 in Fig. 1; col. 2, l. 49-50), comprising:
a sensor (44 in Fig. 4; col. 3, l. 34-37) configured for electrical connection with at least one of a first element (40 in Fig. 1; col. 3, l. 22-23) and a second element (22 in Fig. 1; col. 2, l. 54-55);
a crimping device (12 in Fig. 1; col. 2, l. 49) including a first crimping fixture (ram 42 in Fig. 2 holds the crimping punch of crimping station 12; col. 3, l. 29-31) and a second crimping fixture (carrier 38 in Fig.2 carries an anvil of crimping station 12 on which connector 40 is crimped by the punch held by ram 42; col. 3, l. 19-21), the crimping device configured to crimp said first element and said second element together (Fig. 2 shows crimp terminating station 12 crimps connector 40 to cable 22; col. 3, l. 25-31); and
an electronic controller (16 in Figs. 1 and 11) connected to the sensor (test fixture contacts 44 are connected to test station 16 via conductors 48 as shown in Fig. 4; col. 3, l. 34-37);

PEPPLER does not disclose the last clause of Claim 1, namely:
at least one of the electronic controller and the sensor is configured to compensate for an electrical resistance of the crimping device.
PERKINS teaches a microcomputer assisted electrical harness fabrication and testing system (Title and Abstract) which compensates for the electrical resistance of the testing system itself when testing continuity of a harness through resistance measurement.  See col. 9, l. 3-43 and col. 14, l. 55-63.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the teachings of PERKINS regarding the need to separate electrical resistance within the test apparatus itself from the electrical resistance of the wire harness being tested in order to find the resistance of the harness itself in continuity testing into the electrical continuity testing station of PEPPLER in order to make the continuity testing accurate by compensating for electrical resistance of fabrication and testing equipment itself.
Regarding Claim 2, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 1 unpatentable as explained above.  PEPPLER further discloses wherein the first element (connector 40 in Fig. 1) includes an electrical terminal (col. 3, l. 21-24) and the second element (22 in Fig. 1) includes a conductor (col. 2, l. 65 through col. 3, l. 7 describe cable 22 has a plurality of conductors therein).
Regarding Claim 3, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 2 unpatentable as explained above.  PEPPLER further discloses wherein the sensor (44 in Fig. 4) 
Regarding Claim 4, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 1 unpatentable as explained above.  PEPPLER further discloses wherein the second element, cable 22 in Fig. 1, is not electrically conductive.  Col. 3, l. 1-2 disclose cable 22 has an outer insulation.  The conductors within the insulation of cable 22 are conductive.
Regarding Claim 5, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 1 unpatentable as explained above.  PEPPLER further discloses wherein, in a non-crimping position, the first crimping fixture is electrically isolated from a remainder of the crimping device and is electrically connected to an electrical ground.  Col. 4, l. 59-65 disclose alternate press embodiment 58 in Fig. 11 is at ground.  Press 58 carries ram 42 which carries the crimping punch of crimping station 12 that may be interpreted as the first crimping fixture as cited above.
Regarding Claim 7
Regarding Claim 8, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 7 unpatentable as explained above.  PEPPLER further discloses wherein the second path includes an interface of the first element and second element and a sense resistor of the sensor (continuity testing is made by test probe 14 passing current through conductors of cable 22 when the second of the two connectors 40 is crimped at the second end of conductor 22; col. 3, lines 56-61).
Regarding Claim 9, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 10 unpatentable as explained below.  PEPPLER further discloses wherein the electrical connector (the body of press 42 serves as an electrical connector between carrier 38 and ram 42) provides a resistance connection between the applicator and the actuator (the body of press 42 would provide electrical resistance) to reduce an effect of movement of the crimping device on the electrical resistance of the crimping device during crimping.
Regarding Claim 10, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 1 unpatentable as explained above.  PEPPLER further discloses wherein the crimping device (12 in Fig. 1) includes an applicator (carrier 38 in Fig. 2) supporting at least one of the first crimping fixture and the second crimping fixture (carrier 38 function as anvils which hold connectors 40 when they are crimped by movement of the crimping punch on ram 42); and the crimping device includes an actuator (ram 42 in Fig. 2) configured to actuate at least one of the first crimping fixture and the second crimping fixture (ram 42 actuates the crimping punch held thereon of the crimping station), and an electrical connector connecting the applicator with the actuator (the body of press 42 serves as an electrical connector between carrier 38 and ram 42).
Regarding Claim 11, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 1 unpatentable as explained above.  PEPPLER further discloses wherein the crimping device (12 in Fig. 1) includes an applicator (carrier 38 in Fig. 2) supporting at least one of the first crimping fixture and the second crimping fixture (carrier 38 function as anvils which hold connectors 40 .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PEPPLER in view of PERKINS and U.S. Patent No. 5,101,651 to Yeomans, hereinafter YEOMANS.
Regarding Claim 6, the prior art combination of PEPPLER in view of PERKINS renders the system of Claim 1 unpatentable as explained above.  Both PEPPLER and PERKINS are silent regarding monitoring crimping force information obtained via a crimping force sensor.
YEOMANS teaches an apparatus for determining crimping force imposed on a terminal during a crimping operation (Title and Abstract).  Strain gages 70, 72, 74 and 76 connected to cantilevered member 54 (Fig. 5) act as a force sensor which detects force applied to punch 50 carried by ram 44 (Fig. 3) when a terminal held by anvil 48 (Fig. 3) is crimped to a wire.  Col. 3, line 54 through col. 4, line 14 describe a change in voltage of the Wheatstone bridge circuit is translated to force imposed on the terminal with the force information being sent to a monitoring device 88 (Fig. 6).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add monitoring of crimping force as taught by YEOMANS to the system of PEPPLER by incorporating the force sensor taught by YEOMANS into the ram of PEPPLER and connecting the output of the force sensor of YEOMANS to test indication station 16 to provide another way to monitor and test crimping operations carried out by the system of PEPPLER.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PEPPLER
Regarding Claim 14, PEPPLER anticipates the method of Claim 13 as explained above.  PEPPLER does not expressly disclose wherein the electrical characteristic includes a voltage drop.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the continuity testing disclosed by PEPPLER is done by applying electricity to the test contacts to create electrical resistance within the contacts of connector 40 and conductors of cable 22 resulting in a voltage drop which is sensed and indicated.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PEPPLER in view of PERKINS.
Regarding Claim 18, PEPPLER anticipates the method of Claim 19 as explained below.  PEPPLER does not disclose reducing effects of movement of the crimping device on the crimping device electrical characteristic.
PERKINS teaches a microcomputer assisted electrical harness fabrication and testing system (Title and Abstract) which compensates for the electrical resistance of the testing system itself when testing continuity of a harness through resistance measurement.  See col. 9, l. 3-43 and col. 14, l. 55-63.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the teachings of PERKINS regarding the need to separate electrical resistance within the test apparatus itself from the electrical resistance of the wire harness being tested in order to find the resistance of the harness itself in continuity testing into the electrical continuity testing method of PEPPLER in order to make the continuity testing accurate by compensating for electrical resistance of fabrication and testing equipment itself.
Regarding Claim 20
PEPPLER does not expressly disclose wherein determining said quality includes compensating for an initial value of a crimping device electrical characteristic of a crimping device.
PERKINS teaches a microcomputer assisted electrical harness fabrication and testing system (Title and Abstract) which compensates for the electrical resistance of the testing system itself when testing continuity of a harness through resistance measurement.  See col. 9, l. 3-43 and col. 14, l. 55-63.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the teachings of PERKINS regarding the need to separate electrical resistance within the test apparatus itself from the electrical resistance of the wire harness being tested in order to find the resistance of the harness itself in continuity testing into the electrical continuity testing method of PEPPLER in order to make the continuity testing accurate by compensating for electrical resistance of fabrication and testing equipment itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725